En Juez Asociado Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que contra el auto de 22 de Julio de 1901, que dictó el Tribunal de Distrito de Arecibo declarándose competente para conocer del pleito, no procede recurso de casación, pues éste solo se dá contra la sentencia pronunciada en el juicio, según así se desprende de la regla 62 de la Orden General No. 118, serie de 1899, al disponer en su último in-ciso que si la resolución fuere denagatoria de la excepción dilatoria alegada, continuará, sin demora alguna, la celebra-ción del juicio en lo relativo á las demás pruebas propuestas *362acerca de la cuestión litigiosa; sin que por ello quede privada la parte de todo recurso contra aquella resolución, en casos como el de autos, toda vez que contra la sentencia definitiva cabe recurso de casación por infracción de ley ó por quebran-tamiento de forma, por razón de jurisdicción, en los casos que establecen los artículos 1690, No. 6 y 1691, No. 6, de la Ley de Enjuiciamiento Civil.
■ Considerando: que las posiciones declaradas impertinentes por el Tribunal sentenciador merecen realmente tal califica-ción, pues cualquiera que hubiera sido el resultado de las mismas, en el caso de que hubieran sido absueltas por la demandante, no hubieran influido en el resultado del pleito, y menos hubieran podido producir indefensión, por lo que es improcedente el recurso por. quebrantamiento de forma, como comprendido en el No. 5 del artículo 1691 de la ley citada.
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación por infracción de ley interpuesto contra el auto de 22 de Julio de 1901, y declara-mos sin lugar el de quebrantamiento de forma interpuesto contra la sentencia definitiva pronunciada, con los costas á cargo de Don Pedro A. Canals; comuniqúese esta resolución al Tribunal de Distrito de A recibo y dése cuenta oportu-namente para sustanciar el recurso por infracción de ley, interpuesto contra la misma sentencia.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos Hernández, Fi güeras y Mac Leary.